DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2021 has been entered.

Status of Claims
Claims 13-15, 17-19, 21-22, 24-27, 29, 31-32 and new claims 35-36 are presently under consideration, Claims 20, and 33-34 remain withdrawn from consideration and Claims 1-12, 16, 23, 28, and 30 remain cancelled.
Applicant’s amendments to the claims filed with the response dated 15 June 2021 have overcome the prior art grounds of rejection set forth in the previous office action and these rejections are therefore withdrawn.
Upon performing updated search and consideration of the new and amended claims, new art was uncovered and a new grounds of rejection under this art is set forth below.

Claim Interpretation
Unless otherwise explicitly further limited by the claims, the claim limitations “alkyl radical” and “substituted alkyl radical” are given special definitions in view of applicant’s instant specification which recites in para [0036]:
[0036] The terms "alkyl group," "alkyl radical," "alkyl," "hydrocarbyl radical," "hydrocarbyl," and "hydrocarbyl group" are used interchangeably throughout this document. Likewise, the terms "group," "radical," and "substituent" are also used interchangeably in this document. For purposes of this disclosure, "alkyl group" refers to C1-C100 radicals, that may be linear, branched, or cyclic, and when cyclic, aromatic or non-aromatic. Examples of such radicals include methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, sec-butyl, tert-butyl, pentyl, iso-amyl, hexyl, octyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, cyclooctyl, and their substituted analogues. Substituted alkyl radicals are those in which at least one hydrogen atom of the hydrocarbyl radical has been substituted with at least one halogen (such as Br, Cl, F or I) or at least one functional group such as C(O)R*, C(O)NR*2, C(O)OR*, NR*2, OR*, SeR*, TeR*, PR*2, AsR*2, SbR*2, SR*, BR*2, SiR*3, GeR*3, SnR*3, and PbR*3 (where R* is independently a hydrogen or hydrocarbyl radical, and two or more R* may join together to form a substituted or unsubstituted saturated, partially unsaturated or aromatic cyclic or polycyclic ring structure), or where at least one heteroatom has been inserted within a hydrocarbyl ring.

By para [0036] of applicant’s instant specification, “alkyl radical” and “substituted alkyl radical” unless otherwise further explicitly limited include C1-C100 radicals that can be linear branched, cyclic, and when cyclic, aromatic or non-aromatic.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 13-14, 17-19, 21, 24-27, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hadizad et al (A General Synthetic Route to Indenofluorene Derivatives as New Organic Semiconductors) and further in view of Lo et al (The synthesis, structure, and properties of 5,6,11,12-tetraarylindeno[1,2-b]fluorenes and their applications as donors for organic photovoltaic devices).

Regarding claim 13 Hadizad discloses a method of forming a donor acceptor small molecule or a donor-acceptor copolymer comprising: 
forming an indenofluorene (Page 796, Scheme 1 see: forming 2,6-dibromoindenofluorene compound)
forming an electron donor (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b); and 
reacting the indenofluorene with the electron donor in a cross-coupling reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction).
Hadizad discloses the indenofluorene has the formula:

    PNG
    media_image1.png
    78
    192
    media_image1.png
    Greyscale

and does not explicitly disclose the indenofluorene has the formula:


    PNG
    media_image2.png
    369
    560
    media_image2.png
    Greyscale

Lo teaches forming an indenofluorene has the formula:

    PNG
    media_image3.png
    257
    725
    media_image3.png
    Greyscale

where Lo teaches the presence of the C5 and C11-substituted phenyl rings with the C6 and C12 aryl substitutions adjust the band gap and provide better photostability of the indenofluorene compound where said indenofluorene compound showed improved conversion efficiency as an electron donor in an organic photovoltaic device (Lo, pg. 675 see Abstract, pg. 676 see Fig. 1 and pg. 680 see paragraph in left hand column).

As Hadizad also teaches the base indenofluorene compounds can be easily brominated:

    PNG
    media_image4.png
    77
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Lo to brominate the indenofluorene as taught by Lo and employ said brominated indenofluorene in the cross-coupling reaction of Hadizad for the purpose of forming a donor acceptor small molecule or a donor-acceptor copolymer as Lo teaches this addition of the C5 and C11-substituted phenyl rings with the C6 and C12 aryl substitutions provide the added benefit of adjusting the band gap and improving photostability of the indenofluorene compound (Lo, pg. 675 see Abstract, pg. 676 see Fig. 1 and pg. 680 see paragraph in left hand column).
By the modification of Lo, modified Hadizad teaches the claimed indenofluorene where R1, R1’ are phenyl groups and Alkyl and Alkyl’ are Phenyl groups or p-tolyl groups (Lo, pg. 676 see Fig. 1) where phenyl groups and p-tolyl groups (substituted phenyl group) meet the limitations of R1, R1’ and Alkyl and Alkyl’ as claim 13 recites Alkyl and Alkyl’ as C1 to C50 alkyl radial or C1 to C50 substituted alkyl radical and as noted above under section “claim interpretation”, “alkyl radical” and “substituted alkyl radical” thus include C1-C50 radicals that can be linear branched, cyclic, and when cyclic, aromatic or 1-C50 radicals under applicant’s definition.

Regarding claims 14, and 17-19, modified Hadizad discloses the method of claim 13, and Hadizad further teaches:
wherein the cross-coupling reaction is a Suzuki cross-coupling reaction, a Suzuki cross-coupling polymerization reaction, a Stille cross-coupling reaction, or a Stille cross-coupling polymerization reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction)
wherein the electron donor comprises a thiophene (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b)
wherein the electron donor further comprises a boronic acid, a boronic ester, or a trialkyl stannane (Page 796, Scheme 1 see: forming ArB(OH)2 compound which is a boronic acid)
wherein the electron donor has the formula:
 
    PNG
    media_image5.png
    90
    134
    media_image5.png
    Greyscale

wherein X is a boronic acid and each of Ra, Rb, and Rc is independently a hydrogen, or a C1 to C50 alkyl radical (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b where Ra, Rb, and Rc are Hydrogen or a methyl group).



Regarding claim 21 Hadizad discloses a method of forming a donor acceptor small molecule or a donor-acceptor copolymer comprising: 
forming an indenofluorene (Page 796, Scheme 1 see: forming 2,6-dibromoindenofluorene compound)
forming an electron donor (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b); and 
reacting the indenofluorene with the electron donor in a cross-coupling reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction), wherein the cross-coupling reaction is a Suzuki cross-coupling reaction, a Suzuki cross-coupling polymerization reaction, a Stille cross-coupling reaction, or a Stille cross-coupling polymerization reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction).
Hadizad discloses the indenofluorene has the formula:

    PNG
    media_image1.png
    78
    192
    media_image1.png
    Greyscale

and does not explicitly disclose the indenofluorene has the formula:

    PNG
    media_image6.png
    167
    288
    media_image6.png
    Greyscale

1 and R1’ is independently a C1 to C50 alkyl radical, a C1 to C50 substituted alkyl radical, a C1 to C50 alkoxy radical, a C1 to C50 substituted alkoxy radical, a C4 to C20 unsubstituted aryl ring, a C4 to C20 substituted aryl ring, a C4 to C20 unsubstituted heteroaryl ring, or a C4 to C20 substituted heteroaryl ring; Ar is a C4 to C20 unsubstituted aryl radical, a C4 to C20 substituted aryl radical, a C4 to C20 unsubstituted heteroaryl radical, or a C4 to C20 substituted heteroaryl radical; and Alkyl is a C1 to C50 alkyl radical or a C1 to C50 substituted alkyl radical.
Lo teaches forming an indenofluorene has the formula:

    PNG
    media_image3.png
    257
    725
    media_image3.png
    Greyscale

where Lo teaches the presence of the C5 and C11-substituted phenyl rings with the C6 and C12 aryl substitutions adjust the band gap and provide better photostability of the indenofluorene compound where said indenofluorene compound showed improved conversion efficiency as an electron donor in an organic photovoltaic device (Lo, pg. 675 see Abstract, pg. 676 see Fig. 1 and pg. 680 see paragraph in left hand column).
Lo and Hadizad are combinable as they are both concerned with indenofluorene moieties for use in optoelectronic organic semiconductor devices.
As Hadizad also teaches the base indenofluorene compounds can be easily brominated:

    PNG
    media_image4.png
    77
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Lo to brominate the indenofluorene as taught by Lo and employ said brominated indenofluorene in the cross-coupling reaction of Hadizad for the purpose of forming a donor acceptor small molecule or a donor-acceptor copolymer as Lo teaches this addition of the C5 and C11-substituted phenyl rings with the C6 and C12 aryl substitutions provide the added benefit of adjusting the band gap and improving photostability of the indenofluorene compound (Lo, pg. 675 see Abstract, pg. 676 see Fig. 1 and pg. 680 see paragraph in left hand column).
By the modification of Lo, modified Hadizad teaches the claimed indenofluorene where R1, R1’ are phenyl groups and Alkyl and Ar are Phenyl groups or p-tolyl groups (Lo, pg. 676 see Fig. 1) where phenyl groups and p-tolyl groups (substituted phenyl group) meet the limitations of R1, R1’ and Alkyl and Ar as claim 21 recites Alkyl as C1 to C50 alkyl radial or C1 to C50 substituted alkyl radical and as noted above under section “claim interpretation”, “alkyl radical” and “substituted alkyl radical” thus include C1-C50 radicals that can be linear branched, cyclic, and when cyclic, aromatic or non-aromatic. Phenyl groups and substituted phenyl groups are cyclic aromatic C1-C50 radicals under applicant’s definition.

Regarding claims 24-26, modified Hadizad discloses the method of claim 21, and Hadizad further teaches:
2 compound where Ar = a thiophene compound in 3a, 3b)
wherein the electron donor further comprises a boronic acid, a boronic ester, or a trialkyl stannane (Page 796, Scheme 1 see: forming ArB(OH)2 compound which is a boronic acid)
wherein the electron donor has the formula:
 
    PNG
    media_image5.png
    90
    134
    media_image5.png
    Greyscale

wherein X is a boronic acid and each of Ra, Rb, and Rc is independently a hydrogen, or a C1 to C50 alkyl radical (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b where Ra, Rb, and Rc are Hydrogen or a methyl group).

Regarding claim 27 Hadizad discloses a method of forming a donor acceptor small molecule or a donor-acceptor copolymer comprising: 
forming an indenofluorene (Page 796, Scheme 1 see: forming 2,6-dibromoindenofluorene compound) and 
reacting the indenofluorene with an electron donor in a cross-coupling reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction), wherein the cross-coupling reaction is a Suzuki cross-coupling reaction, a Suzuki cross-coupling polymerization reaction, a Stille cross-coupling reaction, or a Stille cross-coupling polymerization reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction).


    PNG
    media_image1.png
    78
    192
    media_image1.png
    Greyscale

and does not explicitly disclose the indenofluorene has the formula:

    PNG
    media_image7.png
    171
    585
    media_image7.png
    Greyscale

wherein: each of R1 and R1’ is independently a C1 to C50 alkyl radical, a C1 to C50 substituted alkyl radical, a C1 to C50 alkoxy radical, a C1 to C50 substituted alkoxy radical, a C4 to C20 unsubstituted aryl ring, a C4 to C20 substituted aryl ring, a C4 to C20 unsubstituted heteroaryl ring, or a C4 to C20 substituted heteroaryl ring; Ar is a C4 to C20 unsubstituted aryl radical, a C4 to C20 substituted aryl radical, a C4 to C20 unsubstituted heteroaryl radical, or a C4 to C20 substituted heteroaryl radical; Alkyl is a C1 to C50 alkyl radical or a C1 to C50 substituted alkyl radical and when the indenofluorene includes Alkyl’, Alkyl’ is a C1 to C50 alkyl radical or a C1 to C50 substituted alkyl radical.
Lo teaches forming an indenofluorene has the formula:

    PNG
    media_image3.png
    257
    725
    media_image3.png
    Greyscale

where Lo teaches the presence of the C5 and C11-substituted phenyl rings with the C6 and C12 aryl substitutions adjust the band gap and provide better photostability of the indenofluorene compound where said indenofluorene compound showed improved conversion efficiency as an electron donor in an organic photovoltaic device (Lo, pg. 675 see Abstract, pg. 676 see Fig. 1 and pg. 680 see paragraph in left hand column).
Lo and Hadizad are combinable as they are both concerned with indenofluorene moieties for use in optoelectronic organic semiconductor devices.
As Hadizad also teaches the base indenofluorene compounds can be easily brominated:

    PNG
    media_image4.png
    77
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Lo to brominate the indenofluorene as taught by Lo and employ said brominated indenofluorene in the cross-coupling reaction of Hadizad for the purpose of forming a donor acceptor small molecule or a donor-acceptor copolymer as Lo teaches this addition of the C5 and C11-
By the modification of Lo, modified Hadizad teaches the claimed indenofluorene where R1, R1’ are phenyl groups and Alkyl/Alkyl’ and Ar are Phenyl groups or p-tolyl groups (Lo, pg. 676 see Fig. 1) where phenyl groups and p-tolyl groups (substituted phenyl group) meet the limitations of Alkyl or Alkyl’ radicals as claim 27 recites Alkyl or Alkyl’ as C1 to C50 alkyl radial or C1 to C50 substituted alkyl radical and as noted above under section “claim interpretation”, “alkyl radical” and “substituted alkyl radical” thus include C1-C50 radicals that can be linear branched, cyclic, and when cyclic, aromatic or non-aromatic. Phenyl groups and substituted phenyl groups are cyclic aromatic C1-C50 radicals under applicant’s definition..

Regarding claims 31 and 32, modified Hadizad discloses the method of claim 27, and Hadizad further teaches:
wherein the electron donor moiety further comprises a boronic acid, a boronic ester, or a trialkyl stannane (Page 796, Scheme 1 see: forming ArB(OH)2 compound which is a boronic acid)
wherein the electron donor moiety has the formula:
 
    PNG
    media_image5.png
    90
    134
    media_image5.png
    Greyscale

a, Rb, and Rc is independently a hydrogen, or a C1 to C50 alkyl radical (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b where Ra, Rb, and Rc are Hydrogen or a methyl group).

Regarding claims 35 and 36, modified Hadizad discloses the method of claim 27, and Hadizad further teaches the cross-coupling reaction is a Suzuki cross-coupling reaction and wherein the electron donor is a boronic acid or a boronic ester (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction).

Claims 15, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hadizad et al (A General Synthetic Route to Indenofluorene Derivatives as New Organic Semiconductors) in view of Lo et al (The synthesis, structure, and properties of 5,6,11,12-tetraarylindeno[1,2-b]fluorenes and their applications as donors for organic photovoltaic devices) as applied to claims 13-14, 17-19, 21, 24-27, 31-32 and 35-36 above, and in further view of Tobin et al (US 2009/0036643).

Regarding claims 15, 22 and 29, modified Hadizad discloses the methods of claim 15, 21, and 27 above, but does not explicitly disclose wherein the cross-coupling reaction is a Stille cross-coupling reaction as Hadizad discloses a Suzuki cross-coupling reaction.

Tobin and Hadizad are combinable as they are both concerned with methods of cross-coupling indenofluorene and electron donor moieties. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Tobin to employ a Stille cross-coupling reaction as the cross coupling reaction in the method of Hadizad as taught by Tobin (Tobin, paras [0176], and [0179]-[0181]) as Tobin teaches such cross-coupling reactions can be performed with either a Stille cross-coupling reaction or a Suzuki cross-coupling reaction (Tobin, paras [0176], and [0179]-[0181]) and such a modification would have amounted to the use of a known reaction method for its intended purpose in a known environment to accomplish an entirely expected result.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-15, 17-19, 21-22, 24-27, 29, 31-32 and 35-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726